Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 11/6/20. Claims 5, 6, 9, 10, 13 and 15-24 are cancelled. Claims 1-4, 7, 8, 11, 12 and 14 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recite computing an alpha phase concentration neuromarker on consecutive epochs.
 	The abstract idea falls under both the “Mathematical Concept” grouping of abstract ideas because of the equation recited and the “Mental Processes” grouping of abstract ideas as will be shown below.
 	The limitation of computing an alpha phase concentration neuromarker, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “computing” in the context of this claim encompasses the 
 	This judicial exception is not integrated into a practical application. No additional elements are recited in the claim language. Similarly the dependent claims also do not recite an additional elements other than who the subject might be or additional processing steps. Accordingly, there are no additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The dependent claims do not add elements that provide significantly more than the abstract idea. Claims 2 and 11 recite processing steps that are routine as shown in the prior art of record. Claims 3 and 4 specify the sensorial stimulus which does not add significantly more as it is pre-solutional to the data gathering. Claims 7 and 8 just recite that the subject or a physician control the method which does not add significantly more as it still falls within a mental process or mathematical concept.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly reciting a processor or computer to perform the method steps would not add significantly more as mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 8, 11, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how a sensorial stimulus that is not auditory or visual represents the APC? Presumably the output of the Fourier function for determining the APC would be difficult to decipher as a tactile, olfactory or taste stimulus. As it is currently recited in the claim sensorial stimulus could be any stimulus delivered to the five senses and it is not clear how the device would provide an output that is not visual or audio.
Claim 14 recites the limitation "the brain" in line 6.  There is insufficient antecedent basis for this limitation in the claim.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	In the present application claim 12 recites “a data processing system comprising means for carrying out the steps of.” The means is interpreted as dedicated circuitry or a general purpose computer as recited in ¶139 of the PG pub of this application.

Response to Arguments
Applicant's arguments filed 11/6/20 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 101 rejection, see pgs. 10-11, Examiner respectfully disagrees. The reporting of the sensorial stimulus could be as simple as displaying an output of the equation which does not provide a practical application of the abstract idea. The claims need to positively recite providing a stimulus or therapy to the patient to show a practical 
Regarding Applicant’s arguments on pgs. 9-10, Examiner respectfully disagrees. It is still not clear in claims 1, 12 and 14 how the alpha phase concentration which is a numerical value is transmitted to the user via a somatosensory or vestibular sensorial stimulus. Auditory and visual stimulus are well understood but how does a vestibular stimulus convey a numerical value and is the somatosensory stimulus just a conveyed as a number of touches or similar stimulus to the skin?

Conclusion
Claims 1-14 do not have art applied.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to Green US 2009/0318826 IDS 2/12/20 item 1 disclose receiving EEG data and computing a Fourier transform ([¶45]) but do not disclose determining an alpha phase concentration neuromarker via the equation recited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793